Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Final Office Action on the merits. Claims 1-10 are currently
pending and are addressed below.

Response to Amendment
The amendment filed under 37 CFR 1.132 filed 02.28.2021 is sufficient to overcome the objections and of some the rejection of claims 1-10 based upon 35 USC 112. The rejections overcome are those in regard to the spelling out of terms ARM, CPLD, SD, SRAM, and RTEX.  DP and TLA are not required to be spelled out, as applicant states they are characters in the model name of the chip.

Response to Arguments
Applicant's arguments filed 02.28.2021 have been fully considered but they are not persuasive. 
In regards to the drawing objections, the examiner does not find the argument persuasive.  Per 37 CFR 1.83(a), the drawings MUST show every feature of the invention specified in the claims.  Applicant’s argument concerning well-known features to known artisan still does not satisfy the requirement that claimed features MUST be shown in the drawings.   The drawing objection is hereby maintained.  In addition, the  2, DP83848VVVBI, TLA6T118LF, signal value, and original value are not standard terms known in the art without some explanation.  For some terms, such as graph number, the examiner can attempt to interpret the term as a number associated with graphical data, but it could also be a number that is associated with an entire graph, or a number used to get an output from a graph.  Many of the terms are vague, broad, and could indicate any number of things.  There is not enough context within the specification or drawing to reach a solid conclusion on what many of these terms are referring to or mean.  Some of these terms are similar to known terms in the art, but are slightly different.  “Interruption request” is not a known term, although “interrupt request” is known.  Someone of ordinary skill in the art might interpret them as being the same, but they would have to infer that information, or guess.  The drawings, or the specification, do not describe these terms so that the reader is certain.  
In regards to the applicant’s arguments regarding the 103 rejections, the examiner finds the arguments not persuasive.  The applicant’s argument that the prior art does not identify the deficiencies of the current flexible material cutting robot is irrelevant because the argument is not represented within the applicant’s claims, and the problem that is being solved is not a limitation that differentiates inventions.  Similarly, the argument regarding the invention have fewer connecting lines, less interference, rapid data communication speed, and low data loss is also not represented .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the graph, graph number, interruption request, corresponding graph, graph data, interpolation calculations, calculation result, data input end, servo driver, corresponding address number, data sending port, original point, terminal point, limit signals, LPC4357, Ethernet physical transceiver_2, DP83848VVVBI, TLA-6T118LF, signal value, and original value must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the terms ARM, Cortex-M0, and Cortex-M4, which are trade names or  marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In Claim 1, the terms “network-based multi-core collaborative intelligent digital controller”, a “servo bus communication module”, an “Ethernet physical transceiver_2”, a “corresponding graph”, a “graph number”, a “graph data readiness interruption request”, an “interpolation calculation result”, a “corresponding address number”, “original point”, “terminal point”, and “limit signals” are used. These terms are not described in the specification.  Terms like “transceiver” are described, but it is not sure what “transceiver_1” represents.  Not enough information is given within the claim or the specification as to how the reading of graph data or interpretation of graph data leads to interpolation calculations and motion control. The type of information stored within the graphs, the values being interpolated, and the significance of graph numbers is not provided.  These elements are not provided in the written description, nor what the metes and bounds of these limitations encompass.  Specifically, applicant fails to describe how the claimed elements are connected or linked together, or function together specifically in clear, exact, and precise terms.  Applicant provides limitation “the Cortex-M4 is configured to read in the graph data and conduct interpolation calculation based on the graph” however, based on application’s specification, it is unsure what corresponding variables are associated with the graph.  It is unsure what data is being interpolated by the processor.  Interpolation calculation is rendered indefinite because it is unsure what the metes and bounds of the claim limitation encompass.  Because the variables of the interpolation calculation is unknown, it is unsure what variables are being sent to the servo driver in the element “the servo driver is used to receive an interpolation calculation result and transmit the interpolation calculation result to a servo driver with a corresponding address number.”  
In Claim 2, terms such as “LPC4357”, and “interpolation motion control” are used, but not given definitions within the claim or the specification.  
In Claim 3, a “memory sharing mode”, “inter-core interruption mode” and “interruption controller” are used, but these terms are not described in the claims or specification.
In Claim 4, the terms “servo driver bus communication module”, “Ethernet physical transceiver_1”, and “RTEX bus communication protocol conversion chip” are not described within the claim or the specification.  
In Claim 6, the “Ethernet physical transceiver_2” is not defined within the claim or the specification.  
In Claim 7, the “servo bus communication module”, the “pulse voltage converter”, and “Ethernet physical transceiver_1” is not defined within the claim or the specification.
In Claim 8, the terms “pulse voltage converter”, “Ethernet physical transceiver_1” and “DP83848VVVBI” are not defined within the claims or specification.  
In Claim 9, the terms “network based multi-core collaborative intelligent digital controller”, “graph data”, “a graph number”, “a graph data readiness interruption request”, an “interruption controller”, a “servo driver bus communication module”, the “interpolation calculation result” and a “corresponding address number” are not defined within the claim or specification.   Not enough information is given within the claim or the specification as to how the reading of graph data or interpretation of graph data leads to interpolation calculations and motion control. The type of information stored within the graphs, the values being interpolated, and the significance of graph numbers is not provided.  These elements are not provided in the written description, nor what the metes and bounds of these limitations encompass.  Specifically, applicant fails to describe how the claimed elements are connected or linked together or function together specifically in clear, exact, and precise terms.  Applicant provides limitation “reading in, by the Cortex-M4, graph data and conducting interpolation calculation on the graph” however, based on application’s specification, it is unsure what corresponding variables are associated with the graph.  It is unsure what data is being interpolated by the processor.  Interpolation calculation is rendered indefinite because it is unsure what the metes and bounds of the claim limitation encompass.  Because the variables of the interpolation calculation is unknown, it is unsure what variables are being sent to the servo driver.
For Claim 10, the terms “graph data”, “interpolation motion control”, “original point, “terminal point”, “limit signals”, “signal value”, “corresponding interruption request”, “signal state value”, and “original value” are used, but not defined within the claims or specification.  Additionally, it is not described within the claims or specification when a signal value is true, or how it is restored to an original value.  Not enough information is given within the claim or the specification as to how the reading of graph data or interpretation of graph data leads to interpolation calculations and motion control. The type of information stored within the graphs, the values being interpolated, and the significance of graph numbers is not provided.  These elements are not provided in the written description, nor what the metes and bounds of these limitations encompass.  Specifically, applicant fails to describe how the claimed elements are connected or linked together or function together specifically in clear, exact, and precise terms.  Based on application’s specification, it is unsure what corresponding variables are associated with the graph.  It is unsure what data is being interpolated by the processor.  Interpolation calculation is rendered indefinite because it is unsure what the metes and bounds of the claim limitation encompass.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
For Claim 1, it is not abundantly clear where the graph data comes from or what it corresponds to.  Additionally, it is not clear what “a graph data readiness interruption request” is.  It is additionally unclear for the “corresponding address number” what the address number should be corresponding to.  The servo driver bus communication module is also undefined.  Also, the terms “network-based multi-core collaborative intelligent digital controller”, a “servo bus communication module”, an “Ethernet physical transceiver_2”,  a “graph number”, a “graph data readiness interruption request”, an “interpolation calculation result”, a “corresponding address number”, “original point”, “terminal point”, and “limit signals” are used. These terms are not described in the specification.  Terms like “Ethernet physical transceiver” are described, but it is not sure what “Ethernet Physical Transceiver_2” represents.  For example, it could represent a special type of transceiver, a variable for a transceiver, or some other type of device.  Additionally, “the read signal values” lacks antecedent basis.  Also, “the servo bus driver bus communication module is used to receive an interpolation calculation result and transmit the interpolation calculation result to a servo driver with a corresponding address number” is a run on sentence where independent clauses are not properly joined.  Therefore, the scope of this limitation is unknown.  For example, it is not known if “with corresponding address” is referring to “the calculation result”, or to “a servo driver.”
In Claim 2, terms such as “LPC4357”, and “interpolation motion control” are used, but not given definitions within the claim or the specification.
In Claim 3, a “memory sharing mode”, “inter-core interruption mode” and “interruption controller” are used, but these terms are not described in the claims or specification.
In Claim 4, the terms “servo driver bus communication module”, “Ethernet physical transceiver_1”, “RTEX bus communication protocol conversion chip” and “ARM chip” are not described within the claim or the specification.
In Claim 6, the “Ethernet physical transceiver_2” are not defined within the claim or the specification.
For Claim 7, it is not clear what “realizes level conversion with the Ethernet physical transceiver_1” is.  Additionally, there is a lack of antecedent basis for “the Ethernet physical transceiver_1”.  Additionally, the “servo bus communication module”, the “pulse voltage converter”, and “Ethernet physical transceiver_1” is not defined within the claim or the specification.
For Claim 8, there is a lack of antecedent basis for the pulse voltage converter and Ethernet physical transceiver_1.  The terms “pulse voltage converter”, “Ethernet physical transceiver_1” and “DP83848VVVBI” are not defined within the claims or specification.
For Claim 9, the claim lacks antecedent basis for the terms “the intelligent digital controller”, “the flexible material cutting robot”, and “the Cortex-M0.” Also, the terms “network based multi-core collaborative intelligent digital controller”, “graph data”, “a graph number”, “a graph data readiness interruption request”, an “interruption controller”, a “servo driver bus communication module”, the “interpolation calculation result” and a “corresponding address number” are not defined within the claim or specification.
For Claim 10, the terms “graph data”, “interpolation motion control”, “original point, “terminal point”, “limit signals”, “signal value”, “corresponding interruption request”, “signal state value”, and “original value” are used, but not defined within the claims or specification.  “The read signal values” lack antecedent basis.  Additionally, it is not described within the claims or specification when a signal value is true, or how it is restored to an original value.  

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Any element which is not properly defined in the claim will be treated as some component that performs the function listed.  For example, in Claim 1, a “servo driver bus communication module” is referenced, but not described.  From the specification, there are some components within it, but these components are cited in later claims, so it is not sure whether these components are limitations within the earlier claims.  As such, if the role of the “servo driver bus communication module” can be performed by another component from prior art that does not contradict the claim, then that component will be used in a rejection.  Any form of data that can not be identified will be interpreted as data that performs a similar function.  For example, a graph number can be interpreted as instructions since that number would be used to guide graph interpolation.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Murrish et al(U.S. Pub. 2018/0285631 A1), hereafter known as Murrish, in light of Laurent et al (U.S. Pub. 2016/0075034 A1), hereafter known as Laurent, in light of Stephens et al (U.S. Pub 2017/0223712 A1), hereafter known as Stephens, in light of Wolfe et al (U.S. Pub 2010/0274941 A1), in light of Yoon et all (KR 10-0724494 B1), hereafter known as Yoon, in light of Li et al (CN 101770221 A), hereafter known as Li, in light of Fauzzi et al (US Pub. 20060148063  A1), hereafter known as Fauzzi, in light of Zhang et al (CN 106027346 A), hereafter known as Zhang, in light of Harris et al (US Pub. 20180049819 A1) hereafter known as Harris.
For Claim 1, as best understood, Murrish teaches An intelligent digital controller of a moving robot that can be used in manufacturing ([0026], Figure 1, [0001], [0078]), the controller being a network-based multi-core collaborative intelligent digital controller ([0022], [0078]) and comprising an ARM (Advanced RISC (reduced instruction set computer) Machines) chip ([0022-0028]), and a programmable logic device ([0023-0024]),
Wherein, the ARM chip has two built in processor cores ([0022]) and is externally connected with a flash memory ([0028]), SRAMS ([0027]), and an Ethernet connection ([0021]).  
Murrish also teaches the use of storing instructions on SRAM and the processor storing instructions in the memory ([0027], [0045], specifically stating the memory can be SRAM).
Murrish does not teach the chip being externally connected to an SD (Secure Digital Memory) card
And the processor is configured to read a graph in the SD card into a first SRAM of the SRAMS according to a graph number.
However, Laurent teaches:	the chip being externally connected to an SD (Secure Digital Memory) card ([0056], [0178])
And the processor is configured to read a graph in the SD card into a first SRAM of the SRAMS according to a graph number.
( [0056], [0178] describes the use of SD cards as a way of giving instructions to a network, and controllers receiving instructions from them;  describes data/instruction from SD card into the computer and processed, and as best understood data/instructions can be graphs, and the graph number is being interpreted as instructions for interpolation).
Therefore, it would be obvious to one of ordinary skill prior in the art to the filing date of the invention to combine Murrish’s teaching of the hardware and the processor storing instructions in SRAM with Laurent’s SD card usage.  A person of ordinary skill in the art prior to the effective filing date of the invention would do this because SD cards are effective ways to transmit data to a machine using a portable source of data.
Therefore, it would be obvious to one of ordinary skill prior in the art to the filing date of the invention to combine Murrish’s teaching of the hardware and the processor storing instructions in SRAM with Laurent’s SD card usage for providing instructions to the processor.  A person of ordinary skill in the art prior to the effective filing date of the invention would do this because SD cards are effective ways to transmit data to a machine using a portable source of data.
Murrish does not teach the chip being externally connected to an Ethernet physical receiver_2;
However, Stephens teaches:	the chip being externally connected to an Ethernet physical receiver_2 (the use of a PHY (Physical Layer) to convert information to bits from an ethernet to a format that may be used within a board ([0599])).  
Therefore, it would be obvious to one of ordinary skill prior in the art to the filing date of the invention to combine Murrish’s teaching of having an Ethernet connection with Stephens’ use of a PHY.  A person of ordinary skill in the art prior to the effective filing date of the invention would do this because a physical connection to an Ethernet is a strong, fast, and secure way to connect to an Ethernet.
Murrish does not teach the use of an Interruption Controller and
sending a graph data readiness interruption request to an interruption controller.
However, Wolfe does teach:
the use of an Interruption Controller and
sending a graph data readiness interruption request to an interruption controller (the use of an interruption controller to facilitate coordination of processors and 
the sending of interrupts to interrupt controllers from internal or external sources to let the controller know that data is incoming from an outside source (Figure 3, [0022-0027])).
Therefore, it would be obvious to one of ordinary skill prior in the art to the filing date of the invention to combine Murrish’s teaching of having dual processors with Wolfe’s use of an interruption controller.  A person of ordinary skill in the art prior to the effective filing date of the invention would do this because interruption controllers assist processors and microprocessors handle interruption requests, which are common when two processors are working together.
Therefore, it would be obvious to one of ordinary skill prior in the art to the filing date of the invention to combine Murrish’s teaching of having dual processors with Wolfe’s use of having the processor send interrupts to the interrupt controller when data with a high priority is arriving from an outside source.  A person of ordinary skill in the art prior to the effective filing date of the invention would do this because it would interrupt current processes so a higher priority process can be completed more quickly.
Murrish does not teach after the interruption request is responded, a processor reads in graph data and conducts calculations on the graph;
However, it is obvious that after an interrupt the processor would start on the new process, the process would be a calculation, and that the data be in the form of a graph.  This is obvious because the objective of an interrupt is to tell the processor to perform a new process, the objective of a processor is to perform calculations, and a graph is simply sets of data pairs.  A person of ordinary skill in the art prior to the effective filing date would combine Murrish’s teaching of having two processors with having the a processor perform calculations on graphical data after an interruption request, because the interruption request signals a decision by something to prioritize the new data, graph data is an effective way to link two sets of data in a way calculations can be performed on, and processors are very good at running calculations, which must be done to control a robot.
Murrish does not teach the use of interpolation calculations
However, Yoon does teach the use of interpolation motion for robotics controls. (Page 2, Paragraphs 1 and 2).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine Murrish’s robotic controller with Yoon’s use of interpolation motion for robotic controls.  A person of ordinary skill in the art prior to the effective filing date of the invention would to this because interpolation motion is an effective method to control a robot.
Murrish does not teach a servo driver bus communication module;
and the servo driver bus communication module is used to receive an interpolation calculation result and transmit the calculation result to a data input end of a servo driver; and
the CPLD (Complex Programing Logic Device) module is used to read original point, terminal point, and limit signals of a machine tool.
Li, however, does teach a servo driver bus communication module;
and the servo driver bus communication module is used to receive data and transmit the calculation result to a servo driver ([0051].  Li teaches how the processors send data through a FPGA control board, and to a servo driving board.  This performs the function of sending data to a servo driver, and thus qualifies it to serve as a servo driver bus communication module.)
Li also teaches the CPLD (Complex Programing Logic Device) module is used to read original point, terminal point, and limit signals of a machine tool ([0050].  Li teaches the CPLD module processing feedback from the servo driving board.  As the original point, terminal point, and limit signals of the machine tool are being interpreted as feedback regarding the position of the servos and motors, this satisfies the claim limitation.)
Therefore, it would be obvious to one of ordinary skill prior in the art to the filing date of the invention to combine Murrish’s teaching of the hardware system with Li’s use of a servo driver bus communication module.  A person of ordinary skill in the art prior to the effective filing date of the invention would do this because a servo driver bus communication module would allow one to convert data from a form that the servo would recognize if it could not process information directly from the processor.
Therefore, it would be obvious to one of ordinary skill prior in the art to the filing date of the invention to combine Murrish’s teaching of the hardware system with Li’s use the CPLD module reading position and signals from the servo.  A person of ordinary skill in the art prior to the effective filing date of the invention would do this because a processing unit, such as a CPLD would require this information to run calculations based upon the robot’s current position, and this is an important set of calculations to run given that the purpose of the controller is to control a robot.
Murrish does not teach sending data with a corresponding address number.
Fauzzi, however, does teach sending data with a corresponding address number ([0379]).
Therefore, it would be obvious to one of ordinary skill prior in the art to the filing date of the invention to combine Murrish’s teaching of the hardware system with Fauzzi’s sending of an address number.  A person of ordinary skill in the art prior to the effective filing date of the invention would do this because that would allow other modules to quickly access the data stored without having to send it through a processor or logic device that would need to locate it.
Murrish does not teach that the dual processors are Cortex-M0 and Cortex-M4.
Zhang, however, does teach the use of the processors Cortex-M4 and Cortex-M0 in a dual core processor [Page 4, Paragraph 6].
Therefore, it would be obvious to one of ordinary skill prior in the art to the filing date of the invention to combine Murrish’s teaching of the hardware system with Zhang’s teaching of using the Cortex-M4 and Cortex-M0.  A person of ordinary skill in the art prior to the effective filing date of the invention would do this because these components are built and designed to be used in this way off the shelf, and they would be expected to be compatible with each other. 
Murrish does not teach to store the read signal values in a shared space specified by the first SRAM.
However, Harris does teach to store the read signal values in a shared space specified by the first SRAM. ([0083]).
Therefore, it would be obvious to one of ordinary skill prior in the art to the filing date of the invention to combine Murrish’s teaching of the hardware system with the Harris’ teaching of storing data from processors or devices into SRAM.  A person of ordinary skill in the art prior to the effective filing date of the invention would do this because if other processors are going to make use of this data, it needs to be available after the initial processor, module, or logic device has begun to perform calculations on it.
The limitation that the controller be for a flexible material cutting robot is solely recited in the preamble of the claim and specification, and has no impact upon the invention or the claim limitations that another manufacturing process would have.  It does not provide any distinct definition for the claimed invention’s limitations.  Therefore it is not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02.  “During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or in the case of process claims, manipulative difference) between the claimed invention and prior art.”  In this case, the purpose or intended use has no impact upon the structural or process claims.

For Claim 2, as best understood, modified Murrish teaches the intelligent digital controller of the flexible material cutting robot according to claim 1.
Modified Murrish doesn’t teach Two SRAMS are arranged.
Laurent, however, further teaches Two SRAMS are arranged ([0056], “Memory may include one or more… SRAM… and/or other type of memory”).
It would be obvious of one of ordinary skill in the art prior to the filing date of the invention to combine Murrish’ hardware with Laurent’s use multiple SRAMs instead of one to use two SRAMS, because it would allow more temporary date to be stored or for the sets of data to be altered in different way simultaneously.  A person of ordinary skill in the art prior to the filing date of the invention would do this because allowing more temporary data to be stored would allow more processing to be done that might use this data.
Modified Murrish doesn’t teach The processors are used for interpolation motion control; 
However, Yoon does teach the use of processors used for interpolation motion control. (Page 2 paragraph 2, Page 3 Paragraph 8).
  It would be obvious to combine Modified Murrish’s controller (including processors) for a robot with Yoon’s interpolation motion teachings to use interpolation motion control to control the movement of the robot, as this is a well-known method of motion control for robotic components for the past decade.  A person of ordinary skill in the art prior to the effective filing date of the invention would use this method, because the method of controlling the robot would be expected to be effective.
Modified Murrish doesn’t teach A type of the ARM chip is LPC4357; and
The Cortex-M0 is the main core, and the Cortex-M4 is used for interpolation motion control.
However, it is obvious that A type of the ARM chip is LPC4357; and
The Cortex-M0 is the main core, and the Cortex-M4 is used for interpolation motion control. The parts LPC4357, Cortex-M0, and Cortex-M4 are components that can be purchased off the shelf for the use of performing a wide variety of calculations, such as motion control or interpolation motion control.  It would be obvious to one of ordinary skill in the art prior to the effective filling date of the invention to use these components, as they are manufactured for this purpose, and would be expected to perform the task effectively, often in parallel or conjunction.
Additionally, this is a design choice.  The prior art combination already teaches an ARM chip and cores.  As there is no unexpected results in using these particular types of ARM chip and cores, the use of any ARM chip and cores is obvious as a matter of design choice.

For Claim 3, as best understood, modified Murrish teaches the intelligent digital controller of the flexible material cutting robot according to claim 2, and
Wherein the Cortex-M0 and the Cortex-M4 realize data exchange in a memory sharing mode (Murrish [0020], describes how the one or more processors may execute instructions on a memory.  As such, they are sharing a memory and working in a “memory sharing mode”.) 
Murrish does not teach to perform collaborative work in an inter-core interruption mode and the inter-core interruption is controlled by the interruption controller.
Wolfe, however, does teach to perform collaborative work in an inter-core interruption mode (Wolfe, Figure 3, [0022-0027].  It is established that the processors are working in conjunction, and that the cores are having interruptions processed) and the inter-core interruption is controlled by the interruption controller (Wolfe, Figure 3, [0022-0027]).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine Murrish’ intelligent digital controller of a robot with Wolfe’s interruption mode and having an interruption controller control this mode.  A person of ordinary skill in the art would do this because interrupts are an effective way to make sure high priority calculations are done effectively, and a controller that coordinates interrupts between the processors would mean both processors are free to perform calculations or do other tasks.


For Claim 4, as best understood, modified Murrish teaches the intelligent digital controller of the flexible material cutting robot according to Claim 1, and the use of buses to send data throughout the network ([0030]).
Modified Murrish does not teach an RTEX (Real Time Express) bus communication protocol conversion chip; 
and the RTEX bus communication protocol conversion chip is connected with the ARM chip through address buses and data buses;
and the servo driver bus communication module comprises an Ethernet physical transceiver.
Stephens, however, as best understood does teach an RTEX (Real Time Express) bus communication protocol conversion chip; 
and the RTEX bus communication protocol conversion chip is connected with the ARM chip through address buses and data buses;
 (Figure 15, [0721—0723], Stephens teaches a protocol system that would consist of at least one chip between the PHY and the processors for robotic controls.  As we don’t know what an RTEX bus communication protocol conversion chip is, but what it does, a module that teaches what it does meets the claim limitation for the device);
And the servo driver bus communication module comprises an Ethernet physical transceiver. ([0599] and [0529].  [0599] establishes a PHY as an intermediary between the base station and base station controller, which includes a board, and [0529] establishes that the devices being controlled by the base station controller may be servos.  As such, a PHY is serving as a part of a module facilitating communication between a servo and a bus).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine modified Murrish’s teaching the use of buses to send data through a network with Stephens’ use of a bus communication protocol system and facilitating conversion chip.  A person of ordinary skill in the art prior to the effective filing date would do this because it would assist the servo or processor in sending data to wherever it is wanted by the programmer.
Therefore, it would be obvious to one of ordinary skill prior in the art to the filing date of the invention to combine Murrish’s teaching of having an Ethernet connection with Stephens’ use of a servo driver bus communication module having a PHY.  A person of ordinary skill in the art prior to the effective filing date of the invention would do this because a PHY is a powerful and useful tool when converting data from one format (one that a servo might output or receive) to another (one that an address or data bus might output or receive).

For Claim 6, as best understood, modified Murrish teaches the intelligent digital controller of the flexible material cutting robot according to claim 1, and an Ethernet connection to the chip ([0021]).
This particular selection of Murrish does not teach wherein the ARM chip is also connected with an external Ethernet through an Ethernet physical transceiver_2. 
However, Stephens teaches wherein the ARM chip is also connected with an external Ethernet through an Ethernet physical transceiver_2.  ([0599], The use of a PHY (Physical Layer) to convert information to bits from an ethernet to a format that may be used within a board).  
Therefore, it would be obvious to one of ordinary skill prior in the art to the filing date of the invention to combine modified Murrish’s teaching of having an Ethernet connection with Stephens’ use of a PHY.  A person of ordinary skill in the art prior to the effective filing date of the invention would do this because a physical connection to an Ethernet is a strong, fast, and secure way to connect to an Ethernet.

For Claim 8, as best understood, modified Murrish teaches the intelligent digital controller of the flexible material cutting robot according to claim 1.
Murrish does not teach a type of the Ethernet physical transceiver_1 is DP83848VVVBI; and a type of the pulse voltage converter is TLA-6T118LF series.
However, it would be obvious that a type of the Ethernet physical transceiver_1 is DP83848VVVBI; and a type of the pulse voltage converter is TLA-6T118LF series.  These parts are sold off the shelf for the specific purpose of being used as pulse voltage converters and physical transceivers. 
Therefore, a person of ordinary skill in the art prior to the effective filing date of the invention could have used these parts for an Ethernet physical transceiver, and pulse voltage converter.  A person of ordinary skill in the art prior to the effective filing date of the invention would do this because they are well known to be used for this purpose and their use would be predictably effective.  Additionally, this is a design choice.  The references already teach an Ethernet physical transceiver_1 and the pulse voltage converter.  As there is no unexpected results in using these particular types of Ethernet physical transceiver_1 and pulse voltage converter, the use of any Ethernet physical transceiver_1 or pulse voltage converter is a matter of design choice.

Claim Rejections - 35 USC § 103

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Murrish et al(U.S. Pub. 2018/0285631 A1), hereafter known as Murrish, in light of Laurent et al (U.S. Pub. 2016/0075017 A1), hereafter known as Laurent, in light of Stephens et al (U.S. Pub 2017/0223712 A1), hereafter known as Stephens, in light of Wolfe et al (U.S. Pub 2010/0274941 A1), in light of Yoon et all (KR 10-0724494 B1), hereafter known as Yoon, in light of Li et al (CN 101770221 A), hereafter known as Li, in light of Fauzzi et al (US Pub. 20060148063  A1), hereafter known as Fauzzi, in light of Zhang et al (CN 106027346 A), hereafter known as Zhang, in light of Harris et al (US Pub. 20180049819 A1) hereafter known as Harris, in light of Atmel (See attached PDF).
For Claim 5, as best understood, modified Murrish teaches the intelligent digital controller of the flexible material cutting robot according to claim 1 
However, this particular selection does not teach wherein the CPLD module is also used for input/output port expansion.
However, Atmel teaches wherein the CPLD module is also used for input/output port expansion (Page 1).
Therefore it would be obvious to combine modified teaching of a manufacturing robotic controller with Atmel’s teaching of using the CPLD module for input/output port expansion.  A person of ordinary skill in the art before the filing date of the application would do this because many processors have a limited number of ports, and a port expansion in the CPLD allows you to have more ports without replacing the processor.
Murrish doesn’t teach and is connected with the ARM chip through address buses and data buses.
However, Stephens further teaches the CPLD is connected with the ARM chip through address buses and data buses ([Fig. 23A].  Note that the CPLD is shown separate from the primary processers of the device, and the term bus is used for in-betweens between components.)
Therefore it would be obvious to combine modified Murrish’s teaching of a manufacturing robotic controller with Stephens’ teaching of having the CPLD be connected to the main processor units through the bus.  A person of ordinary skill in the art before the filing date of the application would do this because by having the CPLD connected to the main processors through the bus, instead of directly attached as is common, allows you to send data directly to RAM, or interact with it another way before sending it to the main processor.

Claim Rejections - 35 USC § 103
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Murrish et al(U.S. Pub. 2018/0285631 A1), hereafter known as Murrish, in light of Laurent et al (U.S. Pub. 2016/0075034 A1), hereafter known as Laurent, in light of Stephens et al (U.S. Pub 2017/0223712 A1), hereafter known as Stephens, in light of Wolfe et al (U.S. Pub 2010/0274941 A1), in light of Yoon et all (KR 10-0724494 B1), hereafter known as Yoon, in light of Li et al (CN 101770221 A), hereafter known as Li, in light of Fauzzi et al (US Pub. 20060148063  A1), hereafter known as Fauzzi, in light of Zhang et al (CN 106027346 A), hereafter known as Zhang, in light of Harris et al (US Pub. 20180049819 A1) hereafter known as Harris, in light of Boca (US. Pub 20100092032 A1), hereafter known as Boca, and Davis et al (US. Pub. 4561059 A) hereafter known as Davis.
For Claim 7, as best understood, modified Murrish teaches the intelligent digital controller of the flexible material cutting robot according to claim 1.
This particular selection of Murrish does not teach wherein the servo driver bus communication module further comprises a pulse voltage converter, a data receiving port and a data sending port;  the pulse voltage converter is connected with the Ethernet physical transceiver_1, and realizes level conversion with the Ethernet physical transceiver_1; and the data receiving port and the data sending port are respectively connected with the pulse voltage converter.
However, Boca does teach wherein the servo driver bus communication module further comprises a pulse voltage converter, communications with outside devices, such as one or more motors;  the pulse voltage converter is connected with a distribution mechanism, and realizes level conversion with the mechanism; and the communication modules are respectively connected with the pulse voltage converter ([0057]).
Therefore, it would be obvious to one of ordinary skill in the art prior to the filing date of the invention to combine Murrish’s teaching of a robotic controller and a servo bus communication module that includes a PHY with Boca’s teaching of having a pulse voltage converter as part of a redistribution controller that includes ports to outside machines, connections to a bus, that realizes level conversion and coverts pulses into other forms of data.  A person of ordinary skill in the art would do this so that information received directly from the ports could be sent over the PHY in a format it could receive, whereas otherwise the data might be incompatible.
Murrish does not teach having a data receiving port and a data sending port.
Davis, however, does teach having a data receiving port and a data sending port. for an electronic device ([0022]).
Therefore, it would be obvious to one of ordinary skill in the art prior to the filing date of the invention to combine Murrish’s teaching of a robotic controller and a servo bus communication module that includes a PHY with Davis’ teaching of having an input and an output port for a electrical device instead of just one port for both input and output.  A person of ordinary skill in the art would do this so that information can be sent and received to and from the ports in a continuous feed, which could be useful when controlling a robot.

Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Murrish et al(U.S. Pub. 2018/0285631 A1), hereafter known as Murrish, in light of Laurent et al (U.S. Pub. 2016/0075034 A1), hereafter known as Laurent, in light of Wolfe et al (U.S. Pub 2010/0274941 A1), in light of Yoon et all (KR 10-0724494 B1), hereafter known as Yoon, in light of Li et al (CN 101770221 A), hereafter known as Li, in light of Fauzzi et al (US Pub. 20060148063  A1), hereafter known as Fauzzi, in light of Zhang et al (CN 106027346 A), hereafter known as Zhang.
For Claim 9, as best understood, Murrish teaches a realization method for the intelligent digital controller of the manufacturing robot, the method being realized based on a network based multi-core collaborative intelligent digital controller ([0022], [0078])
Wherein, the ARM chip has two built in processor cores ([0022]) and SRAMS ([0027]. Along with reading data from processors into memory).  
Murrish does not teach the processor reads a corresponding graph in the SD card into the first SRAM according to a graph number.
However, Laurent teaches the processor reads a corresponding graph in the SD card into the first SRAM according to a graph number.  ([0056], [0178].  There is the use of SD cards as a way of giving instructions to a network, and controllers receiving instructions from them.  The graph number is being interpreted as instructions for interpolation.)
Therefore, it would be obvious to one of ordinary skill prior in the art to the filing date of the invention to combine Murrish’s teaching of the hardware and the processor storing instructions in SRAM with Laurent’s SD card usage.  A person of ordinary skill in the art prior to the effective filing date of the invention would do this because SD cards are effective ways to transmit data to a machine using a portable source of data.
Murrish does not teach the use of an Interruption Controller and
sending a graph data readiness interruption request to an interruption controller.
However, Wolfe does teach the Interruption Controller and
sending a graph data readiness interruption request to an interruption controller.  (Figure 3, [0022-0027]).
Therefore, it would be obvious to one of ordinary skill prior in the art to the filing date of the invention to combine Murrish’s teaching of having dual processors with Wolfe’s use of an interruption controller.  A person of ordinary skill in the art prior to the effective filing date of the invention would do this because interruption controllers assist processors and microprocessors handle interruption requests, which are common when two processors are working together.
Therefore, it would be obvious to one of ordinary skill prior in the art to the filing date of the invention to combine Murrish’s teaching of having dual processors with Wolfe’s use of having the processor send interrupts to the interrupt controller when data with a high priority is arriving from an outside source.  A person of ordinary skill in the art prior to the effective filing date of the invention would do this because it would interrupt current processes so a higher priority process can be completed more quickly.
Murrish does not teach a processor reads in graph data and conducts calculations on the graph;
However, it is obvious that the processor would conduct calculations on the graph, and that the data be in the form of a graph.  This is obvious because the objective of a processor is to perform calculations, and a graph is simply sets of data pairs.  A person of ordinary skill in the art prior to the effective filing date would combine Murrish’s teaching of having two processors with having the a processor perform calculations on graphical data, because graph data is a way to link two sets of data in a way calculations can be performed on, and processors are very good at running calculations.
Murrish does not teach the use of interpolation calculations.
However, Yoon does teach the use of interpolation motion for robotics controls. (See Page 2, Paragraph 5).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine Murrish’s robotic controller with Yoon’s use of interpolation motion for robotic controls.  A person of ordinary skill in the art prior to the effective filing date of the invention would to this because interpolation motion is an effective method to control a robot.
Murrish does not teach a servo driver bus communication module;
And sending, by a data bus, a calculation result to a servo driver bus communication module;
Li, however, does teach a servo driver bus communication module;
and data being sent over a bus to a servo driver bus communication module ([0051].  Li teaches how the processors send data through a FPGA control board, and to a servo driving board.  This performs the function of sending data to a servo driver, and thus qualifies it to serve as a servo driver bus communication module.)
Therefore, it would be obvious to one of ordinary skill prior in the art to the filing date of the invention to combine Murrish’s teaching of the hardware system with Li’s use of a servo driver bus communication module and the sending of data to it.  A person of ordinary skill in the art prior to the effective filing date of the invention would do this because a servo driver bus communication module would allow one to convert data from a form that the servo would recognize if it could not process information directly from the processor, and you would need to send data to it for it to process it.
Murrish does not teach transmitting, by a data sending port, the interpolation calculation result to a data input end of a servo driver. 
Yoon, however, teaches the sending of transmitting, by a data sending port, the interpolation calculation result to a data input end of a servo driver.  (Page 14, Paragraphs 1 and 2.  Yoon cites a “motor driver” but that is synonymous with “servo driver”).
Therefore, it would be obvious to one of ordinary skill prior in the art to the filing date of the invention to combine Murrish’s teaching of the hardware system with Yoon’s use of sending interpolation calculation results from a processor to a servo through one or more ports.  A person of ordinary skill in the art prior to the effective filing date of the invention would do this because that would allow the servo driver to use the interpolation result to control the servo and ports are an effective way to send data from one module to another.
Murrish does not teach sending data with a corresponding address number.
Fauzzi, however, does teach sending data with a corresponding address number ([0379]).
Therefore, it would be obvious to one of ordinary skill prior in the art to the filing date of the invention to combine Murrish’s teaching of the hardware system with Fauzzi’s sending of an address number.  A person of ordinary skill in the art prior to the effective filing date of the invention would do this because that would allow other modules to quickly access the data stored without having to send it through a processor or logic device that would need to locate it.
Murrish does not teach that the dual processors are Cortex-M0 and Cortex-M4.
Zhang, however, does teach the use of the processors Cortex-M4 and Cortex-M0 in a dual core processor ([Page 4, Paragraph 6]).
Therefore, it would be obvious to one of ordinary skill prior in the art to the filing date of the invention to combine Murrish’s teaching of the hardware system with Zhang’s teaching of using the Cortex-M4 and Cortex-M0.  A person of ordinary skill in the art prior to the effective filing date of the invention would do this because these components are built and designed to be used in this way off the shelf, and they would be expected to be compatible with each other. 
The limitation that the controller be for a flexible material cutting robot is solely recited in the preamble of the claim and specification, and has no impact upon the invention or the claim limitations that another manufacturing process would have.  It does not provide any distinct definition for the claimed invention’s limitations.  Therefore it is not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02.  “During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or in the case of process claims, manipulative difference) between the claimed invention and prior art.”  In this case, the purpose or intended use has no impact upon the structural or process claims.

Claim Rejections - 35 USC § 103
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Murrish et al(U.S. Pub. 2018/0285631 A1), hereafter known as Murrish, in light of Laurent et al (U.S. Pub. 2016/0075034 A1), hereafter known as Laurent, in light of Wolfe et al (U.S. Pub 2010/0274941 A1), in light of Yoon et all (KR 10-0724494 B1), hereafter known as Yoon, in light of Li et al (CN 101770221 A), hereafter known as Li, in light of Fauzzi et al (US Pub. 20060148063  A1), hereafter known as Fauzzi, in light of Zhang et al (CN 106027346 A), hereafter known as Zhang, in light of Harris et al (US Pub. 20180049819 A1) hereafter known as Harris .
For Claim 10, as best understood, modified Murrish teaches The realization method for the intelligent digital controller of the flexible material cutting robot according to claim 9 and that the processors utilize data from the sensors ([0002]).
Modified Murrish does not teach wherein the processor reads in the graph data and conducts a calculation on the graph to complete motion control; 
However, it is obvious that wherein the processor reads in the graph data and conducts a calculation on the graph to complete motion control.  This is obvious because the objective of a processor is to perform calculations, and a graph is simply sets of data pairs. The objective of controlling motion of a robot is the entire objective of a controller for a robotic device.  A person of ordinary skill in the art prior to the effective filing date would combine modified Murrish’s teaching of transporting data with having the a processor perform calculations on graphical data, because the graph data is a way to link two sets of data in a way calculations can be performed on, and processors are very good at running necessary calculations.
Murrish does not teach the use of interpolation calculations or the process of interpolation motion.
However, Yoon does teach the use of interpolation calculations and the process of interpolation motion. (Page 2, Paragraphs 1 and 2).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine modified Murrish’s robotic controller with Yoon’s use of interpolation motion for robotic controls.  A person of ordinary skill in the art prior to the effective filing date of the invention would to this because interpolation motion is an effective method to control a robot.
Murrish does not teach, the Cortex-M0 reads original point, terminal point, and limit signals of a machine tool through the CPLD module.
Li, however, teaches the processor reads original point, terminal point, and limit signals of a machine tool through the CPLD module ([0050].  Li teaches the CPLD module processing feedback from the servo driving board.  As the original point, terminal point, and limit signals of the machine tool are being interpreted as feedback regarding the position of the servos and motors, this satisfies the claim limitation.  Additionally, Li states how there is a connection between the CPLD and the processor.)
Therefore, it would be obvious to one of ordinary skill prior in the art to the filing date of the invention to combine Murrish’s teaching of the hardware system and the processors receiving information from sensors of the robot with Li’s use the CPLD module exchanging data with the processor to have the CPLD send data to the processor.  A person of ordinary skill in the art prior to the effective filing date of the invention would do this because it would allow the information to be changed into a format the processor could work with easier, or remove signals the processor cannot work with.
Murrish does not teach storing the read signal values in a shared space specified by the SRAM.
However, Harris does teach storing the read signal values in a shared space specified by the SRAM. ([0083]).
Therefore, it would be obvious to one of ordinary skill prior in the art to the filing date of the invention to combine Murrish’s teaching of the hardware system with the Harris’ teaching of storing data from processors or devices into SRAM.  A person of ordinary skill in the art prior to the effective filing date of the invention would do this because if other processors are going to make use of this data, it needs to be available after the initial processor, module, or logic device has begun to perform calculations on it, and SRAM is an effective way to store memory.
Murrish does not teach when the signal value is true, the first processor sends a corresponding interruption request; 
And after the interruption request is responded, the second processor suspends the interpolation motion according to the signal value and continues to make the interpolation motion when a signal state value is restored to the original value.
However, it is obvious that when the signal value is true, the first processor sends a corresponding interruption request; 
And after the interruption request is responded, the second processor suspends the interpolation motion according to the signal value and continues to make the interpolation motion when a signal state value is restored to the original value.  
Due to high ambiguity in what a “true signal value” and “signal state” are, the examiner can only treat them as a variable being set in one state or another based upon feedback from the servos/motors.  It is obvious that there would be signals from the servos or motors that might determine that a problem has occurred in which more motion would exacerbate.  It is obvious in this situation that the processor reading the data indicative of an issue send an interrupt to the processor sending motion control commands to stop motion.  It is obvious that when the first processer deems that the issue is resolved (the signal state restored to an original value) that motion can resume.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Babu et al (U.S. Pub 20160271796-A1) teaches a robotic control system for a drone system.  Auld et al (U.S. Pub 20170189128-A1) teaches a surgical tool and the robotic components that control it.  Chun et al (CN 204807988-U) teaches a motion controller for a robot and the components within.  Zheng et al (CN 201945836-U) teach a robotic controller and its components.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664